          Case 8:19-cr-00509-TDC Document 18 Filed 02/09/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                      *
                                               *
        v.                                     *        CRIMINAL NO. TDC-19-509
                                               *
 ANITRA EDMOND,                                *
                                               *
                Defendant                      *
                                               *
                                            *******

             GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       On October 28, 2019, the United States Attorney filed an Information charging the

defendant with wire fraud, in violation of 18 U.S.C. § 1343. ECF No. 1. On November 8, 2019,

the defendant pleaded guilty pursuant to a plea agreement. ECF No. 7. The U.S. Probation Officer

has prepared a presentence report. ECF No. 15. The defendant filed a memorandum in aid of

sentencing on February 7, 2019.

       The Government will discuss each 18 U.S.C. § 3553(a) factor at sentencing. While

typically the defendant’s criminal conduct would merit a term of imprisonment, in this case the

Government agrees with the Probation Officer and the defendant that the defendant should be

sentenced to a term of probation. The term should last five years, and should include a period of

home confinement of eight months, with appropriate exceptions for family-related and other

activities. The defendant also should be prohibited from engaging in any employment or other

activity involving control over the funds of others. The Government agrees with the other

probationary conditions proposed by the Probation Officer. Pursuant to the plea agreement, the

defendant should be ordered to pay restitution of $35,188.63. ECF No. 10 ¶ 16. The Government

also will file an appropriate forfeiture order. See ECF No. 10 ¶ 12.
Case 8:19-cr-00509-TDC Document 18 Filed 02/09/20 Page 2 of 2



                                  Respectfully submitted,

                                  Robert K. Hur
                                  United States Attorney

                                  /s/
                                  Thomas P. Windom
                                  Assistant United States Attorney




                            -2-
